Ingraham, J. (dissenting):
I dissent. The city of New York, under the power given to it by the State, has taken these relators’ property without their consent. It could only take that property by paying to the relators its value upon the day it was taken, and as the city was authorized to take the property before tl.ie payment, it was'reqiiired to pay interest on the amount that was ascertained as the value of the property until it should be paid. Such a provision was necessary to make the provision allowing the city to take the propérty legal under the Constitution; and the city could not avoid this obligation by - claiming some offsét to the amount as a liability of the relators to it which it was entitled to deduct. What the relators were entitled to was the payment by the city of the actual value of the property and interest to the time. of. payment. The claim of the city that it was entitled to deduct some amount which it is claimed the relators had collected for the property after the title had vested in the city does not seem to have been justified. Theré is nothing to show that the city demanded possession of the property and the relators would not have been liable to. the city for use and occupation unless some ■ relation of landlord and tenant was established, of which there is no claim. Until the city demanded possession of the property, the former owners who remained in possession were not trespassers. This claim made by the comptroller was, so far as I can see, absolutely without justification, and his refusal to deliver the warrant to the relators, based upon such a claim, clearly imposed the obligation of'paying interest until he’ actually delivered the warrant. When the warrant was actually delivered somé months afterwards, the city actually owed the relators the interest to the date of payment, It is well'settled *296that the delivery of a lesser amount than "is actually due does, not discharge the whole indebtedness.' The execution of this receipt, there not being any provision for a general release, does not estop the' relators from afterwards proving that their claim was not entirely satisfied. The fact that a seal was attached gave it no greater effect. .It was still a receipt and- a receipt only, and was open to explanation. There is nothing -to justify the court in finding that there was an accord and satisfaction or any settlement óf1 conflicting claims. All that the city .did was to deliver a check that it conceded was due. The relators conceded nothing and received no advantage except payment of an - amount that-was concededly due. I certainly think that this claim to deduct some assuméd - rentals that the former owner of the property had received after the title vested in the city was not based upon “ plausible grounds; ” that it was absolutely unjustified -by anything. that appears upon this record; -but whatever may be the ground for a refusal to pay, the city has never released the relators from any claim that it may have for such rents. There was no settlement - of any dispute. The city-released nothing. The city paid nothing except what it coiiceded to be due, and -the payment of what was conceded to be due, but which was- considerably less than what was actually due, where the city gave up no claim that it had 'against the person to whom it paid the money, cannot, upon any principle that I am aware of, be tortured into an accord and satisfaction.
I .think the judgment should be affirmed.
McLaughlin, J., concurred.
Order reversed, with ten dollars costs and disbursements, and' motion denied, with ten dollars costs;